Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claim 1 recites “at least one hole each configured to receive a respective attachment member configured to engage a bone”.  It is noted that the attachment members are not positively recited and thus are not part of the claimed invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment member” in claim 27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the attachment member, paragraph [0007] discloses that the attachment member may be a screw.  Thus the structure determined sufficient to perform the function of engaging a bone is a screw or functional equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 16, 20 - 22 and 30 - 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 - 16, 20 - 22 and 30 - 31 recite the phrase “each of at least one” which appears to be contradictory since it cannot be both each and at least one.  For purposes of examination the claims swill be treated as “at least one”. 
Claim 6 - 8 and 12 - 16 claim various orientations of the holes relative to the longitudinal axis and towards each other (claims 12 - 16).  Fig. 6 shows a longitudinal axis as a dashed line and two holes ref. 704.  It is unclear how the holes can be angled relative to the axis.  For instance, is it the longitudinal axis of the holes themselves that is perpendicular/acutely angled, etc. to the respective longitudinal axis or a center of the cross section of the holes?  For purposes of examination a longitudinal axis of the holes is assumed to be angled relative to the respective longitudinal axis. 
Claims 12 - 16 recites “a respective longitudinal axis” two times.  It is unclear if these are the same or different.  For purposes of examination they are assumed to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 31 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Harshman et al. (US 2015/0257800 A1) in view of Frank et al. (US 2008/0294164 A1).


Regarding claim 1, Harshman discloses a bone-fracture fixation device (Abstract), comprising: 
a flexible body (Figs. 16 - 17 show a flexible body comprised of segments refs. 1604, 1704 and those shown in Figs. 18A-18B); 
a plurality of flexible members disposed longitudinally within the flexible body (Fig. 17, ref. 1708n, paragraph [0110]), such that the flexible body is rigid when the flexible members are fixed into position (paragraph [0110]); and 
first and second interfaces respectively coupled to the flexible body (see remarked Fig. 17 below in which either of the interfaces may be considered to be the first or second). 

Harshman is silent regarding the limitation that each of at least one of the first and second interfaces including a respective at least one hole each configured to receive a respective attachment member configured to engage a bone.  

Frank teaches a bone fracture fixation device (Abstract) having a first and second interface (proximal and distal end portions for receiving screw refs. 104 as shown in Fig. 1), wherein at least one of the first and second interfaces including a respective at least one hole each configured to receive a respective attachment member configured to engage a bone (paragraph [0068], discloses holes ref. 124 in the proximal portion and Figs. 1 and 33 show the distal portion also having a plurality of holes for receiving an attachment member/screw ref. 104).  Frank teaches that the attachment members can aid in fixation to bone (paragraph [0069]) and the holes may be angled relative to a longitudinal axis of the device (paragraph [0006]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second interfaces to include a plurality of holes configured to receive an attachment member, as taught by Frank, for the purpose of aiding in fixation to bone and allowing for a plurality of fixation angles thus increasing the possible usages of the device. 


    PNG
    media_image1.png
    672
    803
    media_image1.png
    Greyscale


Regarding claim 2, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein each of at least one the first and second interfaces includes a respective at least one tab each configured to engage a respective one of at least one pocket of the flexible body (Harshman, paragraph [0114], ref. 2104).  

Regarding claim 3, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein each of at least one of the first and second interfaces includes a respective at least one pocket each configured to engage a respective one of at least one tab of the flexible body (Harshman, Figs. 19A-B).  

Regarding claim 4, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein each of at least one of the first and second interfaces further comprises a respective intermediate portion disposed between a respective first interface end and a respective second interface end and tapered inward from the respective first interface end to the respective second interface end (each interface as a proximal end which tapers radially inwardly toward a distal end as shown in Fig. 17).  

Regarding claim 5, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein: each of at least one of the first and second interfaces further includes a respective longitudinal axis that extends between respective first and second interface ends (a central longitudinal axis such as shown in Fig. 5B, ref. 510); and at least one of the at least one hole of each of at least one of the first and second interfaces intersects the respective longitudinal axis (as modified by Frank, a central longitudinal axis of the holes will intersect the longitudinal axis of the interfaces, see Fig. 1A of Frank).  

Regarding claim 6, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein: 3PRELIMINARY AMENDMENT Title: BONE-FIXATION DEVICE AND SYSTEM Attorney Docket No. 314.007US01each of at least one of the first and second interfaces further includes a respective longitudinal axis that extends between respective first and second interface ends (ref. 510, Harshman); and at least one of the at least one hole of each of at least one of the first and second interfaces is approximately perpendicular to the respective longitudinal axis (Frank, Fig. 3 shows the distal holes being approximately perpendicular to the respective longitudinal axis).  

Regarding claim 7, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein: each of at least one of the first and second interfaces further includes a respective longitudinal axis that extends between respective first and second interface ends (ref. 510, Harshman); and at least one of the at least one hole of each of at least one of the first and second interfaces intersects the respective longitudinal axis at an acute angle (Frank, Fig. 1A, angle “alpha’).  

Regarding claim 8, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein: each of at least one of the first and second interfaces further includes a respective longitudinal axis that extends between respective first and second interface ends (ref. 510, Harshman); and at least one of the at least one hole of each of at least one of the first and second interfaces intersects the respective longitudinal axis at an obtuse angle (Frank, Fig. 1A, angle “beta”).  

Regarding claim 9, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein each of at least one of the at least one hole is threaded and is configured to receive a respective locking screw as the attachment member (Frank, Fig. 9C shows the holes being threaded to receive a threaded attachment member ref. 104).  

Regarding claim 10, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein each of at least one of the at least one hole is configured to receive a respective locking screw as the attachment member (Frank, ref. 104).  

Regarding claim 11, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein each of at least one of the at least one hole has a smooth wall and is configured to receive a respective locking screw as the attachment member (Frank, Fig. 1A shows a smooth bore ref. 124 to receive a locking screw ref. 104).  

Regarding claim 12, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein: 4PRELIMINARY AMENDMENT Title: BONE-FIXATION DEVICE AND SYSTEM Attorney Docket No. 314.007US01each of at least one of the first and second interfaces further includes a respective longitudinal axis that extends between respective first and second interface ends (Harshman, ref. 510); and first and second ones of the at least one hole of each of at least one of the first and second interfaces are approximately perpendicular to a respective longitudinal axis and to one another (Frank, Figs. 15 -17B show an orientation of the holes being perpendicular to the central longitudinal axis of the device and also wherein the holes are offset by 90 degrees to each other).  

Regarding claim 13, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein: each of at least one of the first and second interfaces further includes a respective longitudinal axis that extends between respective first and second interface ends (Harshman, ref. 510); and first and second ones of the at least one hole of each of at least one of the first and second interfaces are approximately perpendicular to a respective longitudinal axis and are at an angle of approximately 45 degrees relative to one another.  Frank, Figs. 8 & 33A appears show the holes being perpendicular to the axis while two of the holes are angled approximately 45 degrees relative to each other, however the specific 45 degree is not disclosed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holes of at least one of the interfaces such that they are oriented approximately 45 degrees to one another for greater purchasing power into bone, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein: each of at least one of the first and second interfaces further includes a respective longitudinal axis that extends between respective first and second interface ends (Harshman, ref. 510); and first and second ones of the at least one hole of each of at least one of the first and second interfaces are approximately perpendicular to a respective longitudinal axis and are at an angle of approximately 60 degrees relative to one another.  .  Frank, Figs. 8 and 33A appears show the holes being perpendicular to the axis while two of the holes are angled approximately 60 degrees relative to each other, however the specific 60 degree is not disclosed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holes of at least one of the interfaces such that they are oriented approximately 60 degrees to one another for greater purchasing power into bone, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 15, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein: each of at least one of the first and second interfaces further includes a longitudinal axis that extends between respective first and second interface ends (Harshman, ref. 510); and first and second ones of the at least one hole of each of at least one of the first and second interfaces are approximately perpendicular to a respective longitudinal axis and are at an angle of approximately 90 degrees relative to one another (Frank, Fig. 17B).  

Regarding claim 16, Harshman in view of Frank discloses the bone-fracture fixation device of claim 1 wherein: 5PRELIMINARY AMENDMENT Title: BONE-FIXATION DEVICE AND SYSTEM Attorney Docket No. 314.007US01each of at least one of the first and second interfaces further includes a respective longitudinal axis that extends between respective first and second interface ends (Harshman, ref. 510); and first and second ones of the at least one hole of each of at least one of the first and second interfaces are approximately perpendicular to a respective longitudinal axis and are approximately parallel to one another (Frank, Fig. 12, refs. 104’).

Regarding claim 17, Harshman discloses a bone-fracture fixation device (Abstract), comprising: 
a first interface configured to engage a bone (see remarked Fig. 17 below); 
a second interface configured to engage a bone (see remarked Fig. 17 below, please note that either of the interfaces as shown below may be the first or second); 
a body including a series of beads disposed between (see remarked Fig. 17 below and Figs. 18A-B whish show individual beads), and coupled to, the first interface and the second interface (Fig. 17), each bead in the series of beads including three or more fiber bores (Figs. 18A-B show 5 fiber bores); 
three or more fibers each disposed in a respective one of the fiber bores (Fig. 17, ref. 1708n); and 
a locking interface disposed adjacent to one of the first and second interfaces, configurable to hold the fibers to cause the body to be rigid in a curved configuration, and configurable to release the fibers to cause the body to be flexible (paragraph [0114], Fig. 21, refs. 2112, 2114).  

Harshman fails to disclose that the first interface includes at least one hole each configured to receive a respective attachment member. 


Frank teaches a bone fracture fixation device (Abstract) having a first and second interface (proximal and distal end portions for receiving screw refs. 104 as shown in Fig. 1), wherein at least one of the first and second interfaces including a respective at least one hole each configured to receive a respective attachment member configured to engage a bone (paragraph [0068], discloses holes ref. 124 in the proximal portion and Figs. 1 and 33 show the distal portion also having a plurality of holes for receiving an attachment member/screw ref. 104).  Frank teaches that the attachment members can aid in fixation to bone (paragraph [0069]) and the holes may be angled relative to a longitudinal axis of the device (paragraph [0006]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second interfaces to include a plurality of holes configured to receive an attachment member, as taught by Frank, for the purpose of aiding in fixation to bone and allowing for a plurality of fixation angles thus increasing the possible usages of the device. 


    PNG
    media_image2.png
    691
    797
    media_image2.png
    Greyscale


Regarding claim 18, Harshman in view of Frank discloses the bone-fracture fixation device of claim 17 wherein: the first interface includes a distal interface (Harshman, Figs. 19A-B); the second interface includes a proximal interface (Harshman, Fig. 21); and the locking interface is disposed adjacent to the proximal interface (Harshman, Fig. 21).  

Regarding claim 19, Harshman in view of Frank discloses the bone-fracture fixation device of claim 17 wherein: the first interface includes a proximal interface (Harshman, Fig. 21); the second interface includes a distal interface (Harshman, Figs. 19A-B); and the locking interface is disposed adjacent to the proximal interface (Harshman, Fig. 21).  

Regarding claim 20, Harshman in view of Frank discloses the bone-fracture fixation device of claim 17 wherein each of at least one of the at least one hole is threaded and is configured to receive a locking screw (Fig. 5B, ref. 178, Fig. 5B).  

Regarding claim 21, Harshman in view of Frank discloses the bone-fracture fixation device of claim 17 wherein each of at least one of the at least one hole is configured to receive a locking screw (Frank, ref. 104).  

Regarding claim 22, Harshman in view of Frank discloses the 22. (Original) The bone-fracture fixation device of claim 17 wherein each of at least one of the least one hole has a smooth wall and is configured to receive a locking screw (Frank, Fig. 1A, ref. 124).  

Regarding claim 23, Harshman in view of Frank discloses the bone-fracture fixation device of claim 17 wherein the first interface comprises a distal interface that is tapered from a widest portion adjacent to the body to a narrowest portion remote from the body (Harshman, Figs. 17 and 20A-B).  

Regarding claim 24, Harshman in view of Frank discloses the bone-fracture fixation device of claim 17 wherein: the body has a body width; and the first interface comprises a distal interface having a widest portion adjacent to the body and being at least as wide as the body width, having a narrowest portion remote from the body, and being tapered from the widest portion to the narrowest portion (see remarked Fig. 17 of Harshman below).  

    PNG
    media_image3.png
    326
    682
    media_image3.png
    Greyscale



Regarding claim 25, Harshman in view of Frank discloses the bone-fracture fixation device of claim 17 wherein: the first interface comprises a proximal interface having a housing (Harshman, Fig. 21); the second interface comprises a distal interface (Harshman, Fig. 19A,B); and the locking interface is disposed inside of the housing of the proximal interface (Harshman, Fig. 21).  

Regarding claim 26, Harshman in view of Frank discloses the bone-fracture fixation device of claim 17 wherein: the first interface comprises a distal interface (Harshman, Figs. 19A-B); the second interface comprises a proximal interface having a housing; and the locking interface is disposed inside of the housing of the proximal interface (Harshman, Fig. 21).

Regarding claim 27, Harshman discloses a method, comprising: 
forming a curved pathway in a respective intramedullary space of each of at least one bone (paragraph [0129], Fig. 32C); 
inserting, into the curved pathway, a bone-fracture fixation device in a flexible configuration (paragraph [0129], Fig. 32F);7PRELIMINARY AMENDMENT Title: BONE-FIXATION DEVICE AND SYSTEM Attorney Docket No. 314.007US01and 
transitioning the bone-fracture fixation device from the flexible configuration to a rigid configuration while the bone-fracture fixation device has a curved shape (paragraph [0008]).  

Harshman fails to disclose the step of inserting each of at least one attachment member through a respective hole in at least one interface at at least one end of the bone-fracture fixation device and into a bone.  Please note that Harshman disclose interfaces at the proximal and distal portions of the device, see remarked Fig. 21 below. 

Frank teaches a bone fracture fixation device (Abstract) having a first and second interface (proximal and distal end portions for receiving screw refs. 104 as shown in Fig. 1), wherein at least one of the first and second interfaces including a respective at least one hole each configured to receive a respective attachment member configured to engage a bone (paragraph [0068], discloses holes ref. 124 in the proximal portion and Figs. 1 and 33 show the distal portion also having a plurality of holes for receiving an attachment member/screw ref. 104).  Frank teaches that the attachment members can aid in fixation to bone (paragraph [0069]) and the holes may be angled relative to a longitudinal axis of the device (paragraph [0006]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interfaces to include a plurality of holes configured to receive an attachment member, as taught by Frank, for the purpose of aiding in fixation to bone and allowing for a plurality of fixation angles thus increasing the possible usages of the device. 

    PNG
    media_image2.png
    691
    797
    media_image2.png
    Greyscale


Regarding claim 28, Harshman in view of Frank discloses the method of claim 27 wherein forming the curved pathway comprises: 
forming a hole in one of the at least one bone (Harshman, paragraph [0134]); 
inserting a guide wire through the hole and through the respective intramedullary space of each of at least one bone (Harshman, paragraph [0135], ref. 3210); and 
reaming the curved pathway by moving a reamer over the guide wire (Harshman, paragraph [0136], ref. 3212).  

Regarding claim 29, Harshman in view of Frank discloses the method of claim 27 wherein inserting the bone-fracture fixation device includes: inserting, into the curved pathway, a guidewire (Harshman, paragraph [0136], ref. 3210, Fig. 32C); and 
inserting the bone-fracture fixation device over the guidewire (Harshman, paragraph [0139]).  

Regarding claim 30, Harshman in view of Frank discloses the method of claim 27 wherein inserting each of at least one attachment member includes inserting each of at least one screw through the respective hole and driving each of the at least one screw into a bone (Harshman as modified by Frank discloses at least one screw ref. 104 for purchase into bone).  

Regarding claim 31, Harshman in view of Frank discloses the method of claim 27 wherein inserting each of at least one attachment member includes driving each of at least one screw through the respective hole and into a bone (Harshman as modified by Frank discloses at least one screw ref. 104 for purchase into bone).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773